Citation Nr: 1736111	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-09 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected disability.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant had active service from March 1983 to March 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 (service connection claims) and March 2013 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran has since relocated and the RO in Montgomery, Alabama now has jurisdiction over these matters.

In January 2015, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In addition to the issues listed above, in May 2015 the Board remanded issues of entitlement to service connection for right and left foot disabilities.  Thereafter, in an April 2016 rating decision the RO granted entitlement to service connection for plantar fasciitis of the right foot and in rating decision dated in June 2016 the RO granted entitlement to service connection for plantar fasciitis of the left foot.  As these decisions represent complete grants of the benefits sought on appeal with regard to the issues of entitlement to service connection for right and left foot disabilities, they are no longer on appeal before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran claims service connection for his knees, as secondary to his now-service-connected foot disabilities and service connection for his back and neck as secondary to his knee disabilities.  

VA opinions obtained after the May 2015 remand are inadequate.  A July 2015 opinion did not address whether service-connected foot disabilities aggravated any knee disability.  The October 2015 opinion also did not address aggravation.  As such, the issues must be remanded for an adequate VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The outcome of the service connection claims may impact the Veteran's claim for TDIU; the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Adjudication entitlement to TDIU will be deferred until the service connection claims are adjudicated.

On remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran that are dated since May 2015.  See 38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain and associate with the claims file all VA medical records regarding the Veteran dated since May 2015.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  After the completion of the above contact the July 2015 and October 2015 VA opinion provider who provided the opinion in connection with the Veteran's claims for entitlement to service connection for right and left knee, back, and neck disabilities and request an addendum opinion.  

The claims file and all pertinent medical records must be made available to the examiner for review.  

Based on review of the record, the examiner should address the following:

a)  As to the Veteran's knee disabilities, provide an opinion as to whether it was at least as likely as not (50 percent probability) aggravated by the Veteran's service-connected foot disability(ies). 

b)  If it is determined that the Veteran has a disability of either knee that was caused or aggravated by his foot disability(ies); the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a disability of the thoracolumbar and/or cervical spine was caused or aggravated by his knee disability(ies). 

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

If the July 2015 and October 2015 opinion provider is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.

3.  After the development sought above is completed, the RO should review the record and readjudicate the service connection claims and entitlement to TDIU.  If the benefits sought remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

